Citation Nr: 1812201	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-48 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2014, June 2016, and August 2017 for further development.  

The Veteran presented testimony at a Board hearing in July 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The weight of the evidence is against a finding that Hepatitis C was manifested during the Veteran's active duty service or is otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a September 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board remanded the claim in February 2014, June 2016, and August 2017 with instructions to obtain additional service treatment records, which the Veteran contends are missing (See Hearing Transcript, 7/24/12, pgs. 16, 18).  Specifically, the Board noted that service treatment records were missing from when the Veteran served in Korea and when he served at Fort Hood.  

In response to the June 2016 remand, the RO sent the Veteran a July 2016 correspondence in which it informed him of its September 2009 and March 2014 unsuccessful efforts to obtain the records.  The RO made a third attempt to obtain the records in August 2016.  The Board is satisfied that all reasonable efforts have been made and that the Veteran was informed of their unavailability.  Furthermore, the Board notes that the probative value of the records is unclear insofar as the Veteran has acknowledged that he did not know that he had hepatitis C while he was in service (or for several years after service); and his statements regarding potential risk factors in service (inoculation/jet/air gun, sexual activity, shared needles, etc.) have been largely accepted as true without the need for further substantiation.  Additionally, the Board in August 2017 ordered that an examination be scheduled.  This was accomplished later that month.

The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service treatment records are unavailable and that further efforts to obtain them would be futile. 38 U.S.C.A. § 5103A(b)(3)).  See also O'Hare, 1 Vet. App. at 367. 

The Veteran was given VA examinations in June 2014, January 2015, November 2016, February 2017, and August 2017.  Taken together, they are fully adequate. The examiners were made aware of the Veteran's medical history; and they addressed all relevant issues.  The duties to notify and to assist have been met.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At his July 2012 Board hearing, the Veteran testified that he was given vaccinations via needle point gun (air gun).  He stated that he didn't find out that he had hepatitis C until 1985 (when he got sick).  He testified that he shared razors with other people during service.  

The Veteran submitted articles regarding hepatitis C risk factors including increased rates of hepatitis C found in members of the military (VBMS, 7/19/10 and 7/31/12).  

The Veteran underwent a VA examination in August 2017.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported a history of hepatitis C.  He reported having completed 18 months of treatment and was no longer symptomatic.  He denied any history of IV drug use or intranasal drug use.  He denied high risk sexual activity.  He reported sharing razors in the military.  He denied any other signs or symptoms.  

Despite the Veteran's denial of high risk sexual activity, the examiner noted that the Veteran did, in fact, have a history of high risk sexual activity (At a November 2016 VA examination, the Veteran reported that he could not quantify his number of sexual partners without guessing.  This indicates to the Board that the number of sexual partners was high.  The August 2017 VA examiner also noted that the Veteran had a history of direct percutaneous exposure to blood (such as by tattooing, body piercing, acupuncture with non-sterile needles, shared toothbrushes and/or shaving razors).  The examiner opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by service.  She noted service treatment records reflecting a history of cocaine use; but he denied sharing needles.  He also denied an intravenous or nasal drug in the military but he admitted to smoking crack cocaine after separation from the military.  The examiner noted that the Veteran had a temporary shaving profile while on active duty, where he was allowed to use scissors on his facial hair.  There was no documentation of shared needles in service treatment records.  The Veteran reported being hospitalized in Korea and diagnosed with hepatitis C at that time.  The March 1977 separation examination reflects a history of syphilis and gonorrhea and a hospitalization in 1975 due to an overdose of barbiturates.  The examiner noted that the records reflect that the Veteran was diagnosed with hepatitis C in 1986.  She noted a positive hepatitis C antibody that was conducted in August 1996 and again in October 2006.  She stated that there were no records prior to 1996 that shows a positive hepatitis C test or diagnosis. 

The examiner went on to explain that chronic hepatitis C symptoms usually develop 7-8 weeks after infection on average; but can be anywhere from 2-26 weeks before symptoms develop.  Since the Veteran separated from the military in August 1978 and that hepatitis C takes from 2-26 weeks to show in the blood; he would have to been diagnosed no later than February 1979 to be linked to the military.  The Veteran was not diagnosed with hepatitis C until 1986 by CPRS records and confirmed in August 1996 by laboratory testing.  She therefore concluded that it is less likely than not that the hepatitis C had its onset during active duty, within one year of active duty, or was otherwise caused or aggravated by the Veteran's military service.   

The Board notes that the August 2017 VA examiner did not directly comment on the internet articles submitted by the Veteran (as directed in the August 2017 remand).  However, the focus of the articles was on hepatitis C risk factors, and the fact that service members had a higher rate of hepatitis C than the general population.  The Board finds that the examiner identified several risk factors specifically applicable to the Veteran (including those noted in the articles).  Therefore, the Board finds that the examiner substantially complied with the remand instructions.

In addition to the August 2017 VA examination report, the Board notes that the Veteran underwent VA examinations in June 2014 (Dr. M.H.), January 2015 (Dr. R.B.), November 2016 (Dr. V.S.), and February 2017 (Dr. V.S.).  Following five VA examinations, four separate examiners rendered nexus opinions weighing against the Veteran's claim.  The claims file fails to include any competent medical opinion that weighs in favor of the Veteran's claim.


Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the Veteran has satisfied the first two elements of service connection.  There is no doubt that the Veteran has been diagnosed with a current disability (hepatitis C).  Although the service treatment records fail to reflect a diagnosis of hepatitis C, the Board notes that certain risk factors for hepatitis C have been established to have occurred in service (sharing razors, high risk sexual activity, etc.).  

It is the third element of service connection in which the Veteran's claim falls short.  The Board notes that continuity of symptomatology cannot be established insofar as the Veteran did not know he had hepatitis C until 1985 (seven years after service).    

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the Veteran's hepatitis C is related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, four separate VA examiners have concluded that the Veteran's hepatitis C is less likely than not related to service.  The Board finds the opinion of the August 2017 VA examiner to be particularly persuasive.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale, and no other competent evidence of record refutes that opinion.  

The Veteran himself believes that his current hepatitis C is related to service.  In this regard, he is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of hepatitis C falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for hepatitis C must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


